This case is in this court on exception by the plaintiff to a nonsuit. The plaintiff did not claim that at the time he received the injuries which he alleges caused the damages he was on the premises of the defendant as a customer or patron, or for any matter connected with the defendant's business or for the defendant's benefit. The plaintiff claimed however, and introduced evidence in support thereof, that he went upon the premises of the defendant for the purpose of contacting his son, who worked there for the defendant, and to obtain the indorsement of his son on a note which he was executing for the purpose of obtaining a loan for himself, and that he was given *Page 470 
express permission by the defendant's agent in charge of these premises to enter thereon for this purpose. The plaintiff therefore, at the time he was injured, was not a trespasser on the premises but was a licensee with express permission to enter the defendant's theatre building. The evidence supports this.
The liability of the owner or proprietor of premises, for injuries received by persons while present upon such premises, may be divided into four classes or distinctions: (1) Where the injured person is upon the premises by invitation, express or implied of the owner or proprietor. Code, § 105-401. (2) Where he is upon the premises as a licensee. Code § 105-402. (3) Where he is there under some other special relation. (4) Where the person injured is upon the premises as a trespasser. See MandevilleMills v. Dale, 2 Ga. App. 607, 609 (supra). It will be seen that classes or distinctions denominated 1, 3, and 4 do not apply here, but that the plaintiff at the time he was injured was upon the premises of the defendant for his own interest, with the express consent and permission of the defendant, and comes within class or distinction 2. "A licensee is a person who is neither a customer, nor a servant, nor a trespasser, and does not stand in any contractual relation with the owner of the premises, and who is permitted expressly or impliedly to go thereon merely for his own interest, convenience, or gratification." Petree v.Davison-Paxon-Stokes Co., 30 Ga. App. 490, 492 (supra); Code, § 105-402; Crossgrove v. Atlantic Coast Line R. Co., 30 Ga. App. 462
(118 S.E. 694). In the case of a licensee there is a higher duty on the part of the owner or proprietor of premises than in the case of a trespasser. In Mandeville Mills v.Dale, supra, approved and followed by this court on many occasions, it is stated that the owner or occupier of premises "must not wantonly and wilfully injure the licensee; and since his presence as a result of his license is at all times probable, some care must be taken to anticipate his presence, and ordinarycare and diligence must be used to prevent injuring him after hispresence is known;" and that "the fundamental concept in this class of cases, as in that of trespassers, is of a liability only for wilful or wanton injury; but it is usually wilful or wantonnot to exercise ordinary care to prevent injuring a person who isactually known to be . . within the range of a dangerous actbeing done." (Italics ours.) *Page 471 
If it is the duty of the owner or proprietor of premises to use ordinary care to prevent injuring the licensee after his presence is known, certainly then by parity of reasoning it is the duty of such owner or proprietor to use ordinary care to avoid injuring the licensee when the owner or proprietor of land gives to another express permission to go upon the premises, not for the common interest or mutual advantage of both parties but for the mere benefit of the one to whom the privilege is extended. As was stated in Rollestone v. Cassirer, supra where it was held that "After the presence of the licensee is known, exactly the same acts of caution may be required of the proprietor, to satisfy the legal duty, as would be necessary if the licensee were invited, . . `duties arise out of circumstances.'" Therefore, while it is stated that the duty of the owner or proprietor of premises owing to a licensee is merely the duty not to injure him wantonly or wilfully, the courts proceed on the theory that such licensee is wantonly or wilfully injured where the owner or proprietor of the premises, after the presence of the licensee on the premises is known or reasonably should be anticipated, fails to exercise ordinary care and diligence to prevent injuring the licensee. Therefore, where one is not upon premises as a trespasser, but is there in his own interest, with the express permission of the owner or proprietor, and his presence on the premises is known to the owner or proprietor, it is the duty of the owner or proprietor to use the same acts of caution to prevent injury to the licensee as are sufficient to satisfy the legal duty which would be necessary if the licensee were invited. If this be true, where the owner or occupier of premises gives to the licensee express permission to enter the premises the condition of such premises must be such as to satisfy the requirements of ordinary care and diligence in so far as such licensee is concerned. Therefore, as to a licensee who is upon premises with the express permission and consent of the owner it is the duty of the owner to exercise ordinary care in keeping the premises safe. See Mandeville Mills v. Dale,
and Petree v. Davison-Paxon-Stokes Co., supra; AtlanticSteel Co. v. Cleaton, 52 Ga. App. 502, 506 (183 S.E. 827). This is the principle controlling the decisions in AugustaRailway Co. v. Andrews, 92 Ga. 706 (19 S.E. 713), andAugusta Railway Co. v. Andrews, 89 Ga. 653 (16 S.E. 203). In the first of these cases the plaintiff, an employee of a telephone *Page 472 
company, alleged that he was injured by the improper wires of an electric line maintained by the City of Augusta, when he climbed a telephone pole to fix the telephone lines. The Supreme Court reversed the overruling of a general demurrer to the petition on the ground that the plaintiff was a trespasser because it did not appear that he was upon the telephone poles of the city with its permission. The plaintiff amended his petition and alleged that he climbed the poles of the city to fix the telephone line with the express permission of the city, and came in contact with the electric wires on the pole, and because of the negligent manner in which these wires were constructed and maintained he was injured. The Supreme Court affirmed the allowance by the trial court of such amendment. These cases were referred to inMandeville Mills v. Dale, supra, as authority for the proposition that a duty higher than is due a trespasser, is owing to a licensee by the owner or proprietor of premises.
Also it is the rule that as "to the licensee, as to the trespasser, no duty arises of keeping the usual condition of the premises up to any given standard of safety, except that they must not contain pitfalls, mantraps and things of that character." Mandeville Mills v. Dale, supra. A jury may infer wantonness from evidence of negligence. Humphries v. SouthernRy. Co., 51 Ga. App. 585, 589 (181 S.E. 135). It is inferable from the evidence that the defendant was negligent in the maintenance of the door and the space beyond in the condition they were in as described in the evidence, and that the plaintiff did not know of such condition until too late to protect himself. The evidence was sufficient to authorize a jury to find for the plaintiff, and the court erred in granting a nonsuit.